Citation Nr: 1506480	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  11-05 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the left ankle.

2.  Entitlement to service connection for arthritis of the right ankle.

3.  Entitlement to service connection for arthritis of the left wrist.

4.  Entitlement to service connection for arthritis of the right wrist.

5.  Entitlement to service connection for arthritis of the left hand.

6.  Entitlement to service connection for arthritis of the right hand, including thumb.

7.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.

8.  Entitlement to service connection for tinnitus. 

9.  Entitlement to an effective date prior to September 30, 2009, for the grant of service connection for ankylosing spondylitis of the thoracolumbar spine.

10.  Entitlement to an initial evaluation in excess of 10 percent disabling, and an evaluation in excess of 20 percent disabling, beginning March 19, 2014, for ankylosing spondylitis of the thoracolumbar spine.

11.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jonathan M. Bruce, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, March 2012, and September 2013 rating decisions of the Department of Veterans Affairs (VA) RO in Wichita, Kansas.

The Veteran presented testimony at a hearing before the undersigned in December 2014.  A transcript of the hearing is associated with the claims file.

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Here, the issue certified to the Board on appeal was entitlement to service connection for PTSD.  The record reveals that the Veteran has also been diagnosed with depressive disorder and anxiety disorder.  As the Veteran is seeking service connection for an acquired psychiatric disorder, the issue has been recharacterized as listed above.

At the hearing before the undersigned the Veteran reported that he was missing a lot of work at the Post Office due to his ankylosing spondylitis of the thoracolumbar spine.  The Veteran stopped working at the Post Office in 1998.  He reported that he tried transferring to different positions where he could be active.  As such, the Board finds that the issue of entitlement to a TDIU is on appeal.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  

The issues of entitlement to service connection for arthritis of the left ankle; entitlement to service connection for arthritis of the right ankle; entitlement to service connection for arthritis of the left wrist; entitlement to service connection for arthritis of the right wrist; entitlement to service connection for arthritis of the left hand; entitlement to service connection for arthritis of the right hand, including thumb; entitlement to service connection for a psychiatric disability, to include PTSD and depressive disorder; entitlement to service connection for tinnitus.; entitlement to an initial evaluation in excess of 10 percent disabling, and an evaluation in excess of 20 percent disabling, beginning March 19, 2014, for ankylosing spondylitis of the thoracolumbar spine; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was denied entitlement to service connection for arthritis of the spine in a September 1973 RO rating decision and was notified of the decision in November 1973.  The Veteran did not perfect an appeal of the September 1973 RO rating decision.

2.  An application to reopen a claim of entitlement to service connection for arthritis of the spine was denied in January 1976 and the Veteran was notified of the decision the same month.  The Veteran did not perfect an appeal of the January 1976 decision.  

3.  The Veteran did not submit an application to reopen the claim of entitlement to service connection for ankylosing spondylitis, either formal or informal, until September 30, 2009.


CONCLUSIONS OF LAW

1.  The September 1973 and January 1976 RO rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Entitlement to an effective date prior to September 30, 2009, for the grant of service connection for ankylosing spondylitis of the thoracolumbar spine, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's ankylosing spondylitis of the thoracolumbar spine claim arises from his disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records, lay statements, and medical records are associated with the file.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Effective Date

The Veteran argues that an earlier effective date is warranted for his ankylosing spondylitis of the thoracolumbar spine because he believes his service treatment records were not of record at the time of the September 1973 denial of service connection for arthritis of the spine and because he reports he was told by an agent of VA that he could not appeal at the time because his records were destroyed in a fire.  

Unless specifically provided otherwise, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The Veteran filed a claim for service connection for arthritis of the spine in September 1973.  Later in September 1973 the Veteran's claim was denied and the Veteran was notified of the decision in November 1973.  The September 1973 rating decision contains references to treatment records dated in September 1966, January 1967, May 1967, June 1967, and June 1968, while the Veteran was in service.  The rating decision also references the separation physical examination.  There is no indication in the claims file that the Veteran appealed the September 1973 decision.  

Thereafter, the Veteran filed an application to reopen the claim in December 1975.  The claim was again denied in a rating action dated in January 1976 and the Veteran was notified of the decision but did not perfect an appeal.  

Thereafter, the Veteran filed an application to reopen the claim on September 30, 2009, the effective date assigned for the grant of service connection.

The Veteran has argued that VA did not have his service treatment records at the time of the adjudication in September 1973 and that he was told that the records were destroyed by fire.

The Board notes that if after VA issues a decision on a claim, VA receives or associated with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award made based all or in part on these records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized.  38 C.F.R. § 3.156(c) (2014).

Here, it is clear from the September 1973 rating decision that the Veteran's service personnel records were of record at the time by their reference.  In addition, the Veteran's claim was, thereafter, denied in January 1976 and an appeal was not perfected.

The Veteran further argues that he attempted to appeal the September 1973 rating decision but a VA representative told him that he could not appeal as his records were destroyed.  The Veteran reports that the VA representative refused his appeal. 

There is no indication in the claims file, other than the Veteran's current assertions, that he attempted to appeal the September 1973 rating decision.  The Board notes that payments of monetary benefits from the Federal Treasury must be authorized by statute, notwithstanding incomplete or even erroneous information provided by others, including Government employees, and regardless of extenuating circumstances or claims of fairness.  See Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).

Authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  Indeed, the "unequivocal command" that the effective date of benefits cannot be earlier than the date of claim, set forth in 38 U.S.C.A. § 5110(a).  See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999).  

In addition, the Veteran refiled the claim in December 1975, was denied in January 1976, and did not perfect an appeal.

Therefore, as the application to reopen the claim of entitlement to service connection for a spine disability was received on September 30, 2009, and the Veteran has been granted an effective date of September 30, 2009, the earliest allowable effective date has been assigned and the appeal is denied.


ORDER

Entitlement to an effective date prior to September 30, 2009, for the grant of service connection for ankylosing spondylitis of the thoracolumbar spine, is denied.


REMAND

Review of the claims file reveals that the Veteran reported receiving treatment for his back at St. John's Salina in approximately 1976.  The claims file does not reveal any records from St. John's.  The Veteran received care from a Dr. D.D. and a VA treatment note dated in September 2013 reveals that information was disclosed to Dr. D.D.  Treatment records associated with the claims file from Dr. D.D. do not appear to be complete as they do not include records dated through 2013.  The Veteran receives consistent treatment from VA; however, records dated since April 2014 have not been associated with the claims file.  On remand, after obtaining any necessary authorization, attempts must be made to obtain treatment records regarding the Veteran from St. John's Salina, and Dr. D.D.  In addition, VA treatment records dated since April 2014 must be obtained and associated with the claims file.  38 C.F.R. § 3.159.

In an August 2013 VA examination report it was noted that the Veteran reported having been awarded Social Security disability.  Review of the claim file does not reveal that an attempt has been made to obtain the Veteran's complete Social Security Administration (SSA) records.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, the appeal is remanded to obtain the Veteran's complete SSA record.

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  As this remand orders attempts to obtain and associate with the claim file additional records of clinical treatment, the Veteran should be afforded another VA medical examination regarding his bilateral ankle, bilateral wrist, bilateral hand, and spine disabilities.

The Veteran was afforded a VA medical examination in August 2013 regarding his claim for an acquired psychiatric disorder.  The examiner discussed the Veteran's reported stressors of military sexual trauma, seeing bodies fall from helicopters, working on a jeep that was bloody, and having been shot at.  The examiner rendered the opinion that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran's overall symptomatology did not meet the DSM-IV criteria for a PTSD diagnosis.  There was no evidence in the military records that pointed toward the possibility of military sexual trauma, including evidence of depression/anxiety symptoms or behavioral issues.  The examiner reported that there was no mental health treatment history until he started seeing a therapist at VA two years prior to the examination.  Although the examiner stated that the Veteran's condition was not related to service, the rationale provided is not adequate.  The examiner relies solely upon a lack of in service treatment and a lack of treatment until two years prior to the examination in rendering the opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, the Board finds it necessary to afford the Veteran another VA medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran reports that he has had tinnitus since a high fever in service.  In addition, the Veteran has reported that he was around loud equipment in service.

In February 2011 the Veteran was afforded a VA medical examination regarding his ears.  The examiner noted that the Veteran's military occupational specialty (MOS) was one for which it was highly probable that the Veteran was exposed to noise.  The examiner rendered the opinion that the Veteran's tinnitus was less likely as not caused by or a result of the Veteran's military service.  The examiner explained that tinnitus is subjective.  There was no mention of tinnitus on the Veteran's separation examination and no documentation of tinnitus in VA or private records since his separation in 1968.  The examiner stated that with no documentation for greater than 40 years there is no nexus that this was caused by active duty service.  

In March 2012 the Veteran was afforded a VA medical examination regarding his tinnitus.  The examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The examiner deferred rendering an opinion on etiology to another provider since onset was reported in relation to high fever rather than acoustic trauma.

In September 2013 an addendum to the March 2012 examination was obtained.  The addendum reported that service treatment records were negative for tinnitus.  The Veteran did have hearing loss but deemed not secondary to service.  The fever of 104 F would less likely as not cause tinnitus.  

The Board finds these opinions to be inadequate.  The February 2011 medical opinion relied solely on the absence of medical treatment since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The March 2012 medical opinion provides no rationale for why the Veteran's tinnitus was not caused by or a result of military noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The September 2013 medical opinion provides no rationale for why the Veteran's tinnitus was not caused by his high fever in service.  Id.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the claim of entitlement to service connection for tinnitus must be remanded for the Veteran to be afforded another VA medical examination.

The most recent VA examination evaluating the Veteran's spine disability was performed in March 2014.  Subsequent to this examination, at the hearing in December 2014 the Veteran reported that muscle relaxants were not helping.  This indicates that the Veteran's conditions may have worsened since the March 2014 examination.  Therefore, the Board finds that it must remand the claims for the Veteran to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As the evidence indicates that the Veteran may be unable to work due to his service connected disabilities, the Board finds that the claims of service connection for bilateral ankle, bilateral wrist, bilateral hand, and acquired psychiatric disorder, as well as higher evaluation for a spine disability, are inextricably intertwined with the claim for a TDIU.  Thus, a decision by the Board on the Veteran's claim for a TDIU would, at this point, be premature.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  Thus the issue of entitlement to a TDIU may not be adjudicated until the issues of service connection for bilateral ankle, bilateral wrist, bilateral hand, and acquired psychiatric disorder, as well as higher evaluation for a spine disability are resolved.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with adequate notice with respect to the claim of entitlement to TDIU.

2.  Attempt to obtain complete VA treatment records pertaining to the Veteran dated since April 2014. 

3.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file complete records regarding the Veteran's treatment at St. John's Salina, and from Dr. D.D.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

4.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

5.  Thereafter, the Veteran should be afforded the appropriate VA examination to determine the etiology of any left ankle, right ankle, left wrist, right wrist, left hand, right hand, and/or spine disability found to be present.  The claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

Based on the examination and review of the record, the examiner should address the following: Is it at least as likely as not (50 percent or higher degree of probability) that any current left ankle, right ankle, left wrist, right wrist, left hand, right hand, and/or spine disability found to be present was incurred in or aggravated by service?

A complete rationale must be provided for any opinion offered.  If the examiner is unable to provide a requested opinion without resorting to mere speculation, he or she must explain why that is the case.

6.  Thereafter, schedule the Veteran for a VA mental disorders examination, to be performed by a licensed psychiatrist or psychologist to determine the existence and etiology of any acquired psychiatric disorder found to be present.  The claims folder, including a copy of this REMAND, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect such review was accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  The examiner is requested to provide an opinion regarding the following:

a. whether it is at least as likely as not (probability of at least 50 percent), that the Veteran's claimed in-service personal assault(s) occurred.  The examiner is directed to consider secondary records, as well as the Veteran's medical records, personnel records, and any lay statements submitted by the Veteran.

b. whether it is at least as likely as not (probability of at least 50 percent) as not that any currently manifested PTSD is etiologically related to the Veteran's in-service stressor(s).  In this regard, the examiner is instructed to consider only the stressor(s) identified as having been verified by the record.

c. If a psychiatric disorder other than PTSD is diagnosed, whether it is at least as likely as not (probability of at least 50 percent) that any such disorder is etiologically related to the Veteran's active service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

7.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any tinnitus found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any tinnitus disability found to be present is related to or had its onset during service. 

In providing the opinion, the examiner should consider the Veteran's history of high fever as well as exposure to loud noise in service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

8.  Thereafter, afford the Veteran a VA examination to determine the nature, extent and severity of his back disability.  The claims file must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  A complete rationale for all opinions must be provided.

The examiner should identify all back pathology found to be present.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  The examiner should specifically state if ankylosis and muscle spasm are present. The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months. 

The examiner should identify any neurological disorders associated with his spine disability.  The examiner should identify the nerve(s) affected and indicate whether the neurological disorder manifests complete or incomplete paralysis.  If the symptoms are of incomplete paralysis the examiner should identify whether it is mild, moderate or severe in nature.

The examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities.

9.  After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the appellant and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


